Title: To George Washington from Harriot Washington, 24 April 1795
From: Washington, Harriot
To: Washington, George


          
            Fredericksburg [Va.] April 24 1795
          
          How shall I apologize to my dear & Honor’d for intruding on his goodness so soon again but being sensible of your kindness to me which I shall ever remember with the most heartfelt gratitude induces me to make known my wants. I have not had a pair

of stays since I first came here if you could let me have a pair I should be very much obliged to you and also a hat and a few other articles. I hope my dear Uncle will not think me extravagant for really I take as much care of my cloathes as I possibly can I was very much pleased to hear by Mrs Madison that you and Aunt Washington were perfectly well I have been very sick lately with the ague and fever Cousin Carter has been daingerously ill she was given out by the Doctors but is much better at present Aunt Lewis joins me in love to you and Aunt Washington. I am my dear and Honored Uncle your affectionate Neice
          
            Harriot Washington
          
        